Citation Nr: 0615558	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  02-01 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for rheumatoid 
arthritis.

3.  Entitlement to service connection for right wrist 
disability.

4.  Entitlement to service connection for cervical spine 
disability.

5.  Entitlement to an initial increased rating for bilateral 
hearing loss, currently evaluated as 10 percent disabling.

6.  Entitlement to an initial increased rating for 
depression, currently evaluated as 50 percent disabling.

7.  Entitlement to an initial increased rating for mild 
degenerative arthritis of the low back (formerly claimed as 
back injury), currently evaluated as 10 percent disabling.

8.  Entitlement to an initial increased rating for right knee 
disability, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1966 to 
October 1968, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board video conference in 
December 2002.  The Board remanded the case to the RO in 
September 2003.

The issues of entitlement to increased ratings for bilateral 
hearing loss, depression, mild degenerative arthritis of the 
low back and right knee disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy. 

2.  The veteran's claimed inservice stressors have not been 
corroborated. 

3.  Any current diagnosis of PTSD is not based on a verified 
stressor. 

4.  The veteran does not currently have a diagnosis of 
rheumatoid arthritis for purposes of service connection. 

5.  The veteran does not currently have a right wrist 
disability for purposes of service connection. 

6.  Cervical spine disability was not manifested during the 
veteran's active duty service or for many years thereafter. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).

2.  Rheumatoid arthritis was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
be incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005). 

3.  Right wrist disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005). 

4.  Cervical spine disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to be incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issues on appeal.  The discussions in 
the rating decision, statement of the case and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in June 2001 and June 2004 
VCAA letters, the veteran was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the June 2001 and June 2004 VCAA 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  He was advised to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, in 
December 1999, the veteran filed a claim for service 
connection for the current issues on appeal, which was denied 
in a September  2000 rating decision.  In June 2001, a VCAA 
letter was issued concerning PTSD, right wrist disability and 
cervical spine disability.  The VCAA letter notified the 
veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in June 2001 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to the veteran's video conference hearing 
before the Board in December 2002.  Further, with respect  to 
the issue of entitlement to service connection for rheumatoid 
arthritis, in its September 2003 remand, the Board directed 
the RO to review the record and comply with the VCAA 
requirements.  The RO then took action to correct any defect 
by sending another VCAA notice to the veteran in June 2004 
for all of the issues on appeal including rheumatoid 
arthritis.  Thus, again, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless.  Although the notice provided to the veteran in 
June 2004 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided prior to the veteran's 
claim being sent back to the Board for appellate review.  The 
contents of both the June 2001 and June 2004 notices fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  
During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.   Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records, VA 
treatment records and VA examinations.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4) (2005).  
No additional pertinent evidence has been identified by the 
claimant.  

On remand, the veteran was afforded VA examinations in July 
2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained contain sufficient information 
to decide the issues currently on appeal.  See Massey v. 
Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues currently on appeal. 

Analysis

I.  General Criteria for Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

II.  Post Traumatic Stress Disorder

The veteran is claiming service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  

The veteran's service medical records do not indicate that 
the veteran suffered from PTSD while in service.  However, VA 
treatment records from June 2001 to January 2002; private 
treatment records; a February 2002 statement from a private 
medical doctor; a May 2002 statement from a private 
psychologist;  and a May 2004 VA psychological reassessment 
indicated treatment for PTSD.  Nevertheless, a July 2005 VA 
fee-based examination done by a medical doctor found that the 
veteran did not suffer from PTSD, but rather from major 
depressive disorder for which his is currently service 
connected and rated as 50 percent disabling.  

Thus, there is conflicting evidence on whether the veteran 
currently suffers from PTSD.  However, since there is a 
diagnosis of PTSD, the Board will determine whether there is 
a corroborated in-service stressor to determine whether the 
veteran's current PTSD could be related to service. 

Even though the veteran served in Vietnam, there is no 
evidence in the record that the veteran served in combat.  
The veteran did not receive a combat award.  There is nothing 
in the veteran's service personnel records to show combat.  
Further, according December 2002 hearing testimony, the 
veteran is not claiming that he served in combat.  As it is 
not shown the veteran engaged in combat, his unsupported 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. 
Brown, 6 Vet.App. 283 (1994).  The regulatory requirement for 
"credible supporting evidence" means that "the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor."  Dizoglio v. Brown, 
9 Vet.App. 163 (1996).

In a July 2000, the veteran filed a PTSD form outlining 
events that he considered in-service stressors.  In 
particular, the veteran stated the following: helped a fellow 
soldier having an epileptic fit while at Ft. Belvoir; 
suffered distress while he was a prison guard at Fort Knox; 
attacked while stationed in the Cam Ranh Bay area in Vietnam; 
assisted yet another soldier having an epileptic fit while in 
Vietnam; and lost two close friends in Vietnam.  The hearing 
testimony and veteran's statements also mentioned that while 
he was hospitalized in Vietnam for a non-combat related 
problem, he had to witness other soldiers with their arms and 
legs blown off and dying.  The RO requested verification of 
the attack on Cam Ranh Bay and the loss of the veteran's two 
close friends with the Center for Units Records Search 
(CURR).  However, CURR was unable to document an attack on 
Cam Ranh Bay area during the period described by the veteran.  
Further, CURR indicated that the individuals the veteran 
claimed had died were not listed in the U.S. Army casualty 
data.  The remaining assertions, since they are not combat 
related, cannot be verified by CURR.  Moreover, the veteran 
has not indicated there was any other documentary evidence to 
obtain that would verify these reported stressors.  
Therefore, there is no further development to be attempted 
that would result in corroboration of the reported events.  
The Board acknowledges the veteran's statements that he had 
traumatic experiences while in service, particularly in 
Vietnam, including having friends killed.  Nevertheless, 
these experiences have not been corroborated by official 
service records or other credible supporting evidence. 

As already noted, the veteran did not participate in combat 
with the enemy and the veteran's stressors could not be 
verified.  Further, the most recent VA examination found that 
the veteran does not suffer from PTSD.  Nevertheless, even 
assuming for the sake of argument that that the veteran does 
now suffer from PTSD, his claim must still fail since there 
is no competent evidence that any PTSD is related to a 
verified stressor.  Service connection for PTSD must be 
denied as there is no evidence that any current PTSD that the 
veteran suffers from is related to any stressors that 
occurred during his active duty service.

III.  Rheumatoid Arthritis

The veteran is also claiming service connection for 
rheumatoid arthritis.  Service medical records showed that 
the veteran was hospitalized for rheumatoid arthritis from 
July to November 1966.  However, blood tests for rheumatoid 
arthritis during this period were all non-reactive.  Further, 
according to service medical records, the veteran was again 
hospitalized from August 1968 to September 1968 with a 
probable diagnosis of rheumatoid arthritis, treated, 
improved.  However, August 1968 x-rays of the chest, knees, 
wrists, hands and ankles were negative for rheumatoid 
arthritis and another September 1968 clinical record 
indicated that the diagnosis was undetermined, suspected 
rheumatoid arthritis, but not proven.  Although the veteran's 
October 1968 separation examination does not mention 
rheumatoid arthritis, it is noted on the veteran's 
contemporaneous medical history.  Nevertheless, a February 
1970 VA examination stated that rheumatoid arthritis was not 
found.  

On remand,  the veteran was afforded a VA examination in July 
2005.  The examination report indicated that the veteran had 
a form of arthritis, which appeared to be traumatic arthritis 
as well as osteoarthritis, but there was no evidence of 
inflammatory arthritis.  A July 2005 addendum to the 
examination report stated that the examiner reviewed the 
claims file and found no evidence or labs to support the 
diagnosis of rheumatoid arthritis.  The examiner acknowledged 
that rheumatoid arthritis was an initial diagnosis, but 
follow up laboratory studies, imaging studies and clinical 
evaluations do not support a diagnosis of rheumatoid 
arthritis.  Further, contemporaneous laboratory studies were 
unremarkable and not supportive of a diagnosis of rheumatoid 
arthritis.  The examiner indicated that he had revisited the 
issue several times with the same conclusion.  The Board 
notes that the examiner's reference to traumatic and/or 
osteoarthritis, in the context of the examination report, 
suggests that the examiner was referring to various 
orthopedic complaints which have been addressed by the RO in 
the context of other service connection claims, some of which 
have been granted.  The significance of the examiner's 
addendum is that there is no current medical diagnosis of 
rheumatoid arthritis. 

Therefore, based on the competent medical evidence of record, 
the Board must conclude that the veteran does not have 
rheumatoid arthritis.  The Court has indicated that in the 
absence of proof of a present disability, there can be no 
valid claim for service connection; an appellant's belief 
that he is entitled to some sort of benefit simply because he 
had a disease or injury while on active service is mistaken, 
as Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  
Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
rheumatoid arthritis.  As the preponderance of the evidence 
weighs against the claims, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).

IV.  Right Wrist Disability

The veteran is also seeking entitlement to service connection 
for right wrist disability.  Service medical records are 
silent for any complaints of right wrist disability.  
However, there are complaints of left wrist joint pain in 
connection with his 1966 hospitalization while in service.  
However, an x-ray in August 1968 showed that the wrists were 
normal.  The October 1968 service examination prior to 
discharge indicated that the upper extremities were 
clinically evaluated as normal.  The veteran's 
contemporaneous medical history indicated that he suffered 
from swollen or painful joints, but there is no mention of 
the right wrist in particular.  A February 1970 VA 
examination showed no fractures, dislocations or joint 
abnormality of both wrists. 

The July 2005 VA examination report indicated that the 
veteran complained of pain over the dorsum of the right 
wrist.  The veteran claimed that the injury occurred while he 
was in jump school.  The examiner could not find any 
disability of the right wrist at this time.  A 
contemporaneous x-ray was also negative. 

Therefore, based on the medical evidence of record the Board 
must conclude that the veteran does not currently have a 
right wrist disability.  The Board acknowledges the veteran's 
complaints of pain; however, pain alone, without a diagnosed 
or identifiable underlying malady or condition does not in 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet.App. 
282, 285 (1999), aff'd sub nom. Sanchez-Benitez v. Principi, 
239 F. 3d 1356 (Fed. Cir. 2001).  Thus, a preponderance of 
the evidence is against the veteran's claim for right wrist 
disability.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).

V.  Cervical Spine Disability

Lastly, the veteran is seeking service connection for 
cervical spine disability.  Service medical records do not 
show any complaints of pain or injury of the cervical spine.  
The October 1968 service examination prior to discharge 
showed that the spine was clinically evaluated as normal.  In 
his contemporaneous medical history, the veteran did indicate 
that he had back trouble, but did not indicate the cervical 
spine in particular.  Further, service medical records 
indicated complaints of low back pain so this was probably 
what the veteran was referring to. 

The first post service medical evidence is a May 1998 private 
treatment record, almost 20 years after service, indicating 
that the veteran complained of lower neck pain.  A December 
1999 VA x-ray showed that the veteran had mild degenerative 
disc disease, osteoarthritis and scoliosis of the cervical 
spine.  The x-ray also incidentally noted left carotid 
calcification.  The remaining pertinent medical evidence 
continues to show complaints of neck pain and treatment of 
the disabilities seen in the December 1999 x-ray.

A July 2005 VA examination report showed that the veteran had 
mild osteroarthritis of the cervical spine.  A 
contemporaneous x-ray showed mild degenerative disc disease, 
osteoarthritis, bilateral carotid calcification and mild 
compression of C5 and C4, with a note that this was likely 
old.  The examiner stated that this cannot be proven to have 
happened in the military as a result of review of the claims 
file.  The examiner further stated that it was less likely as 
not that the injury the veteran reported happened in the 
military led to the current finding of osteoarthritis of the 
neck.  The examiner further stated that he did not find 
reports of cervical pain and hospitalization for the 
veteran's neck after review of his medical records.

Therefore, based on the competent medical evidence of record, 
the Board finds that service connection for cervical spine 
disability is not warranted.  There is no documentation of an 
injury in service.  The July 2005 VA examination report 
indicated that the veteran's current cervical spine 
disability is not related to service.  Additionally, there is 
no evidence of arthritis of the cervical spine within one 
year of service so the service incurrence of arthritis may 
not be presumed.  Further, it was almost 20 years from the 
veteran's separation from service until the first medical 
evidence of a cervical spine disability so there is no 
supporting evidence of a continuity of pertinent 
symptomatology.  Thus, a preponderance of the evidence is 
against the veteran's claim for cervical spine disability.  
As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

Service connection is not warranted for PTSD, for rheumatoid 
arthritis, for right wrist disability and for cervical spine 
disability.  Thus, the appeal is denied as to these issues. 


REMAND

In a December 2005 rating decision, the RO granted service 
connection for bilateral hearing loss, depression, mild 
degenerative arthritis of the low back and right knee 
disability.  In February 2006, the veteran filed with the RO 
a timely notice of disagreement with attachments concerning 
the assigned ratings pursuant to 38 C.F.R. § 20.201.  A copy 
was filed with the Board in March 2006.  The RO has not 
issued a statement of the case with respect to these issues.  
The United States Court of Appeals for Veterans Claims has 
held that, where the record contains a notice of disagreement 
as to an issue, but no statement of the case, the issue must 
be remanded to the RO to issue a statement of the case, and 
to provide the veteran an opportunity to perfect the appeal.  
Manlincon v. West, 12 Vet.App. 238 (1999).

As previously stated in the analysis part of this 
decision, during the pendency of this appeal, on March 
3, 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Since 
the Board is remanding these issues for issuance of a 
statement of the case, it is reasonable for the RO to 
give additional VCAA notice to comply with Dingess.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish an effective date for the 
claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26 (2005), to 
include furnishing the veteran with an 
appropriate statement of the case.  The 
veteran should be advised of need to file 
a timely substantive appeal if the 
veteran desires to complete an appeal as 
to these issues.  If a timely substantive 
appeal is received, then the case should 
be returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


